The opinion of the court was delivered by
Nicholls, C. J.
The relator has filed no bi’ief in this matter, and has obviously abandoned his application. It is without merit. *1605He made no attempt in the lower court to obtain relief from the order of which he complains. His allegation that he has no relief in the premises except through a writ of prohibition to be issued from this court is a mere conclusion of law, carrying with it no force whatever, in the absence of a statement of facts which would go to support the correctness of that statement. There is nothing going to show that relator has no other relief in the premises than through a writ of prohibition from this court.
We see no reason why he should not have appealed suspensively from the order, or taken an injunction against the execution of the same.
The restraining order hereinbefore granted is hereby set aside, and the writ of prohibition applied for is denied, with costs upon the relator.